PER CURIAM.
The order revoking appellant’s probation does not set forth the specific conditions of probation which the appellant was found to have violated; therefore, the order is deficient. Cue v. State, 619 So.2d 471 (Fla. 1st DCA 1993). While it appears that there may be sufficient justification for revocation of appellant’s probation, the specific grounds are not certain as the order is written. The cause is remanded for the trial court to amend the written order to specify the grounds for violation.
ERVIN, JOANOS and WOLF, JJ., concur.